SAMES, District Judge.
This case has been submitted heretofore and taken under advisement. The facts herein have been stipulated, reduced to writing and filed of record. The Court finds that the transfer of stock upon which a tax is imposed under Title VIII, Section 800 of the Revenue Act of 1926, 26 U.S.C.A. Int. Rev.Acts, page 284, contemplates a transferor and a transferee. In this case the transferor is the Transamerica Corporation ; the transferees are the various stockholders of the Transamerica Corporation to whom stock certificates in the form of a stock dividend were issued as outlined in the Stipulation of Facts. Each transfer or issue of stock to a transferee constitutes a separate transaction and is taxable as such under the statute. The value or denomination of the certificates surrendered to effect the transfer does not determine the tax, but *468the denomination of certificates issued to each transferee is the basis therefor.
It is accordingly ordered that judgment be entered for the defendant and that the plaintiff take nothing by this action.